COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ROSEMARY RODRIGUEZ,                            §              No. 08-21-00128-CV

                       Appellant,                §                Appeal from the

  v.                                             §               388th District Court

  ABDELRAZZAK ALESKANDRANY,                      §            of El Paso County, Texas

                         Appellee.               §             (TC# 2015DCM4440)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 20, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mario A. Gonzalez, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 20, 2022.

       IT IS SO ORDERED this 22nd day of December, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.